Citation Nr: 0941017	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for chest pain, now 
claimed as a heart disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for posttraumatic 
stress disorder.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for rhinitis.  

6.  Entitlement to VA compensation due to a child born with a 
cleft palate, claimed as due to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:  Howard Roitman, Attorney 


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to November 
1966 and from June 1968 to September 1969.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in June 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the benefits sought on appeal.

The reopened claims of service connection for chest pains, 
now claimed as a heart disorder and for a psychiatric 
disorder, as well as the issues of service connection for 
posttraumatic stress disorder, headaches, and rhinitis, are 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1967 
denied service connection for chest pains.  

2.  The additional evidence presented since the January 1967 
rating decision denying service connection for chest pains, 
is not cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection.

3.  Unappealed rating decisions dated in February 1972 and 
then June 1972 denied service connection for a psychiatric 
disorder.

4.  The additional evidence presented since the June 1972  
rating decision denying service connection for a psychiatric 
disorder, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.

5.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  

6.  There is no evidence that the mother of the Veteran's 
child reportedly with the cleft palate was a Vietnam veteran.

7.  The Veteran asserts that his daughter was born with a 
cleft palate, and documentation in the file indicates that he 
had daughters born in December 1970 and March 1972, but 
beyond the Veteran's report, there is no clinical evidence 
showing that either daughter has a cleft palate.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for chest pains, now claimed 
as a heart disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

2.  New and material evidence has been presented to reopen 
the claim of service connection for a nervous disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

3.  The requirements for compensation due to a child born 
with a cleft palate, claimed as due to exposure to Agent 
Orange, have not been met.  38 U.S.C.A. §§ 1805, 1812, 1815 
(West 2002); 38 C.F.R. §§ 3.814, 3.815 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, as the application to 
reopen the claims of service connection for chest pains and a 
psychiatric disorder is favorable to the Veteran, no further 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is necessary in connection with these 
claims.

In regard to the claim for VA compensation due to a child 
born with a cleft palate, it is the law, and not the facts, 
that is dispositive of the claim.  Therefore, the duties to 
notify and assist imposed by the VA's "duty to notify" and 
"duty to assist" obligations are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002).

New and Material Evidence Claims

A.  Chest Pain

In a rating decision in January 1967, the RO denied service 
connection for chest pains on the basis that the evidence of 
record did not show any disability of the chest.  In a 
letter, dated in February 1967, the RO notified the Veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in January 1967 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
January 1967 consisted of service department and treatment 
records.  The Veteran served on active duty in the Army from 
October 1965 to November 1966.  The service treatment records 
do not show any complaint, treatment, or diagnosis of 
disability manifested by chest pains.  At the time of a 
separation physical examination in October 1966, the lungs 
and chest were evaluated as normal, and the Veteran on a 
report of medical history denied any pain or pressure in the 
chest.  

B.  Psychiatric Disorder

In a rating decision in February 1972, the RO denied service 
connection for a nervous disorder on the basis that the 
evidence of record showed that the Veteran had low mental 
ability with features of dependency and passive 
aggressiveness, which was considered a constitutional or 
developmental abnormality that does not constitute a disease 
or injury for VA compensation purposes.  The RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights, and he timely initiated an appeal of 
the rating decision in March 1972.  

In a June 1972 rating decision the RO confirmed its previous 
denial of the claim, on the basis that the Veteran's 
additionally submitted medical evidence showed treatment for 
inadequate personality, which was not considered a disease or 
injury for VA compensation purposes.  In July 1972, the RO 
issued the Veteran a Statement of the Case; however, as he 
did not thereafter perfect his appeal to the Board with the 
filing of a Substantive Appeal, the rating decisions by the 
RO in February 1972 and June 1972 became final by operation 
of law, except the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156.

The evidence of record at the time of the rating decision in 
June 1972 consisted of service department and treatment 
records, and statements from private mental health clinics.  
The Veteran served on active duty in the Army from October 
1965 to November 1966 and in the Navy from June 1968 to 
September 1969.  The service treatment records showed that in 
June 1969 he was unable to sleep with headache; he had 
nervousness and treatment for same in the past.  In August 
1969, he was referred for evaluation in August 1969 due to 
difficulty coping with military and family problems.  He had 
been placed on medication for nervousness.  He showed 
features of dependency and passive aggressiveness and it was 
felt that his primary diagnosis was simple low mental 
ability.  The final diagnosis was borderline mentally 
retarded, and he was discharged in September 1969 due to 
unsuitability.  

Private mental health clinics (Zeller Zone Center and the 
Mental Health Clinic in Peoria) indicated in various 
statements that the Veteran was seen as an inpatient in March 
1971 and from April to May 1972 and as an outpatient in 
February 1971 and July 1971.  Upon discharge from the 
hospital, he was diagnosed with inadequate personality.  The 
statement regarding his outpatient visits indicates that 
there was insufficient information to establish a diagnosis.  

C.  Current Claims to Reopen

As the unappealed rating decisions in January 1967, February 
1972, and June 1972 by the RO became final based on the 
evidence then of record, new and material evidence is 
required to reopen the claims.  38 U.S.C.A. § 5108.

In August 2005, the Veteran submitted a statement indicating 
an intent to reopen his claims of service connection for 
chest pains now also claimed as a heart disorder and for a 
nervous disorder.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decisions in January 1967 and February 1972 includes VA and 
private outpatient records, hearing testimony, and statements 
of the Veteran.

D.  Analysis

Chest Pains

The additional evidence consists, in part, of service 
treatment records from a subsequent period of service from 
June 1968 to September 1969, and VA medical records.  The 
service treatment records show that he complained of chest 
pains, among other symptoms, in March 1969 and returned a few 
days later in April 1969, still with a head cold and slight 
left chest pain that was not pleuritic in nature.  VA 
outpatient records dated in recent years show that the 
Veteran had a diagnosis of coronary artery disease, which was 
stable, and that he also had a history of a stent times two 
in 2001 (records of this are not of record).  An October 2005 
outpatient record indicates in a summary that the Veteran had 
a long history of symptoms of anxiety, nervousness with chest 
pain, and shortness of breath, ending in emergency room 
visits many times from 1967 to 2000, but that he was not 
diagnosed with a heart problem until 2001.  A VA examination 
report of March 2008 indicates that the Veteran has had a 
diagnosis of hypertension since 2000.  

The additional evidence also includes hearing testimony and 
statements of the Veteran, wherein it was contended that his 
chest pains were a manifestation of a somatized psychiatric 
disorder (May 2007 transcript, page 4).

The evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the Veteran has a diagnosed disability related 
to the heart that may have had its onset during his period of 
service, the absence of which was the basis for the prior 
denial of the claim.  It is also noted that the Veteran has a 
current diagnosis of a mental disorder, and that the 
Veteran's complaints of chest pain have been alleged as 
symptomatic of the anxiety disorder.  

As the evidence is new and material, the claim of service 
connection for chest pains now also claimed as a heart 
disorder is reopened.

Psychiatric Disorder

The additional evidence consists, in part, of VA and private 
medical records.  A report from a psychologist at the Vet 
Center, dated in February 1985, indicates that he 
administered an intelligence test to the Veteran, which 
placed him the average range of intellectual ability.  A 
private report dated in January 1985 indicates that the 
Veteran was evaluated by a psychologist, who after 
administering intelligence tests found the Veteran to be a 
man of average intelligence.  VA outpatient records in the 
file dated from October 2005 show that the Veteran has been 
variously diagnosed with generalized anxiety disorder, panic 
disorder with agoraphobia, and posttraumatic stress disorder.  
 
The additional evidence also includes hearing testimony and 
statements of the Veteran, wherein he contended that his 
mental symptoms were the same he had experienced while in the 
military, and such was also the observation of a VA doctor 
(July 2008 transcript, page 10; and substantive appeal, July 
2007, page 4).  

The evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, 
namely, that the Veteran has a diagnosed nervous disorder, 
which may be considered a disease for VA compensation 
purposes and which may be related to the Veteran's period of 
service, the absence of which was the basis for the prior 
denial of the claim.

As the evidence is new and material, the claim of service 
connection for nervous disorder is reopened.

VA Compensation Due to a Child Born With a Cleft Palate

The Veteran, it appears, seeks VA benefits, under 38 U.S.C.A. 
§ 1815, on behalf of his daughter, who was reportedly born 
with a cleft palate.  He specifically alleges that the birth 
defect was the result of his exposure to Agent Orange while 
serving in Vietnam.

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran 
who has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), 
esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome, that are associated with a veteran's 
exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 
1815; 38 C.F.R. § 3.814(a), 3.815.

It is noted that spina bifida is the only birth defect that 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child 
at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To 
qualify for a monthly allowance on the basis of other birth 
defects, including a cleft palate, the claimant must show 
that the Vietnam veteran who was exposed to herbicides is the 
mother of the child.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 
3.815.  This determination has been made on the basis of 
scientific studies that have been undertaken.  Regardless 
whether or not the Veteran has specifically challenged the 
findings of those studies, the Board is bound by the law and 
the VA's regulations.  38 U.S.C.A. § 7104.  Accordingly, the 
Board has no jurisdiction to address the validity of the 
studies.  

The Veteran's separation document (DD Form 214) indicates 
that his first period of service from October 1965 to 
November 1966 included one month and 18 days of foreign 
service to "Vietnam".  On DD Form 215, a document that made 
corrections to his DD Form 214, it was indicated that he 
earned citations to include the Vietnam Service Medical with 
one bronze star.  Nevertheless, the question of whether the 
Veteran served in Vietnam and was exposed to herbicides is 
immaterial to the outcome of the claim.  The issue on appeal 
is entitlement to benefits for a cleft palate, which is a 
disability that is only compensable when the Vietnam veteran 
who was exposed to herbicides is the mother of the child.  
Here, the Veteran is the father of the child.  

Furthermore, the Board acknowledges the Veteran's contention 
that his daughter was born with a cleft palate as a result of 
his herbicide exposure.  Birth certificates on file show two 
daughters born to the Veteran, one in December 1970 and 
another in March 1972.  In a family history taken of the 
Veteran in February 1987 by Saint Francis Medical Center, it 
was reported, evidently by the Veteran, that he had two 
daughters, with the older child having been born with a 
congenital cleft lip and palate.  The record, however, is 
negative for any clinical evidence showing a diagnosis of, or 
treatment for, this disorder, and there is no medical 
evidence on file that attributes the claimed disorder to 
herbicide exposure.

Even if the Veteran were to submit evidence of a current 
diagnosis of a cleft palate, such evidence alone would not 
entitle him to compensation under the provisions of 38 
U.S.C.A. § 1815.  The law provides for the payment of a 
monetary allowance only to eligible children of female 
Vietnam veterans who are born with certain birth defects, 
including a cleft palate.  Here, the record does not 
establish, and the Veteran does not contend, that the mother 
of his daughter in question is a veteran who was exposed to 
herbicides in Vietnam.  Therefore, the Board concludes that 
there is no provision under which to allow a grant of the 
benefit sought on appeal, inasmuch as the statutory and 
regulatory requirements have not been met.  Accordingly, the 
claim must be denied for lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

As new and material evidence has been presented, the claim of 
service connection for chest pains, now claimed as a heart 
disorder, is reopened, and to this extent only, the appeal is 
granted.

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only, the appeal is granted.

VA compensation due to a child born with a cleft palate, 
claimed as due to exposure to Agent Orange, is denied.  


REMAND

Prior to considering the claims of service connection for 
chest pains now claimed as a heart disorder and for a 
psychiatric disorder on the merits, under the duty to assist 
additional evidentiary development is needed.

In regard to a psychiatric disorder, the file shows that the 
Veteran at present has been variously diagnosed with 
generalized anxiety disorder, panic disorder with 
agoraphobia, and posttraumatic stress disorder.  Service 
treatment records in August 1969 indicate that the Veteran 
had been placed on medication for nervousness, and that he 
was evaluated due to increasing difficulty in coping with 
problems of the military and family.  Private records dated 
in 1971 and 1972 show inpatient and outpatient treatment for 
marital difficulty and problems controlling his temper.  A VA 
hospital report of July 1973 indicates diagnoses of 
borderline mental retardation manifested by impairment of 
adaptive behavioral capacity and a personality disorder 
(hysterical personality, histrionic personality disorder with 
aggressive tendencies).  A September 1980 statement of a 
private physician indicates that the Veteran still has temper 
problems and difficulty in interpersonal relationships.  On a 
January 1985 psychological evaluation, the Veteran was found 
to have average intelligence and no mental disorder (Axis I 
or II).  The Veteran now relates that he has thoughts of his 
buddies killed or injured in Vietnam.  In March 2006, he 
related that there were a number of occasions when he 
received enemy fire and his unit was ambushed three times in 
a one week period.  Service department records show that he 
served less than two months in Vietnam during his first 
period of service, and that his stressors have not been 
verified.  

In regard to chest pains now claimed as a heart disorder, the 
Veteran in December 1966, one month following discharge from 
his first period of service, filed an application for 
compensation for chest pains that he indicated were initially 
noticed in Vietnam, with an undetermined diagnosis.  He 
indicated that he had been treated in Fort Sheridan, Illinois 
for chest pains in November 1966.  There was also complaint 
of chest pain during service in March 1969.  Recent VA 
medical records show diagnoses of coronary artery disease, 
status post stent times two in 2001, and hypertension.  
Allegations of chest pains since service, possibly related to 
his diagnosed mental disorder, have been made.  

In regard to headaches and rhinitis, the Veteran claims that 
these have been chronic since service.  Service treatment 
records show that he was seen in August 1966, September 1968, 
June 1969, August 1969, and September 1969 for complaints of 
headaches; in August 1969 he was diagnosed with cephalgia, 
etiology unknown, rule out psychogenic.  The Veteran also 
reported on admission to Zeller Zone Center in April 1972 
that he had been having frequent headaches.  Service 
treatment records also show that he was seen in September 
1968 and December 1968 for treatment of rhinitis.  Currently, 
VA outpatient records dated beginning in August 2005 show 
treatment for chronic rhinitis (a CT scan of the sinuses in 
September 2005 showed chronic pansinusitis).  VA outpatient 
records such as in March 2006 also note complaints of 
headaches.  

In light of the foregoing the Board finds that further 
development is needed in order to make a decision in this 
case, to include medical examinations and opinions to 
determine the etiology of the claimed disorders.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran 
to provide the names, addresses, and 
dates of treatment of all health care 
providers who have provided him treatment 
for a psychiatric disorder, chest pain 
(including the receipt of stents in 2001 
for coronary artery disease in Illinois), 
headaches and rhinitis following his 
separation from service.  The RO/AMC 
should then obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  

2.  Following the completion of the 
foregoing, the RO/AMC should afford the 
Veteran appropriate examinations to 
determine whether it is at least as 
likely as not that any current headaches 
and rhinitis are related to the 
documented complaints during his periods 
of service from October 1965 to November 
1966 and from June 1968 to September 
1969.  

Regarding the headaches, the examiner is 
asked to consider, and comment as 
necessary on, the clinical significance 
of the following:  service treatment 
records showing complaints of headaches 
in August 1966, September 1968, June 
1969, August 1969, and September 1969, 
with a diagnosis of cephalgia of unknown 
etiology, rule out psychogenic, in August 
1969; a private report from Zeller Zone 
Center in April 1972, indicating the 
Veteran's report of frequent headaches; 
and occasional reports of headaches on VA 
outpatient records such as in March 2006.  

Regarding rhinitis, the examiner is asked 
to consider, and comment as necessary on, 
the clinical significance of the 
following:  service treatment records 
showing that he was seen in September 
1968 and December 1968 for treatment of 
rhinitis; and VA outpatient records dated 
beginning in August 2005, showing 
treatment for chronic rhinitis with a CT 
scan of the sinuses in September 2005 
reflecting chronic pansinusitis.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO/AMC should afford the Veteran 
an appropriate examination, to determine 
whether it is at least as likely as not 
that any current heart disorder or 
disability manifested by chest pain is 
related to the documented complaint 
during his period of service from June 
1968 to September 1969, or otherwise 
related to service including the earlier 
period of service from October 1965 to 
November 1966.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  The RO/AMC should afford the Veteran 
a psychiatric examination for the purpose 
of clarifying his present psychiatric 
disorder and to determine whether or not 
he suffers from posttraumatic stress 
disorder as defined by the diagnostic 
criteria from DSM-IV.  

If posttraumatic stress disorder is 
diagnosed, the examiner should clearly 
identify the claimed event/s that is/are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  

If a disability other than posttraumatic 
stress disorder is diagnosed, the 
examiner should furnish an opinion as to 
whether it is at least as likely as not 
that the disability is related to the 
Veteran's periods of service from October 
1965 to November 1966 and from June 1968 
to September 1969.  

The examiner is asked to consider, and 
comment as necessary on, the clinical 
significance of the following:  service 
treatment records showing that in August 
1969 the Veteran was noted to have been 
placed on medication for nervousness, and 
that he was evaluated due to increasing 
difficulty in coping with problems of the 
military and family; private records 
dated in 1971 and 1972, showing inpatient 
and outpatient treatment for marital 
difficulty and problems controlling his 
temper; a VA hospital report of July 
1973, indicating diagnoses of borderline 
mental retardation manifested by 
impairment of adaptive behavioral 
capacity and a personality disorder 
(hysterical personality, histrionic 
personality disorder with aggressive 
tendencies); a September 1980 statement 
of a private physician, indicating that 
the Veteran still had temper problems and 
difficulty in interpersonal 
relationships; a January 1985 
psychological evaluation, indicating that 
he was found to have average intelligence 
and no mental disorder (Axis I or II); 
and VA outpatient records beginning in 
2005, showing that the Veteran has been 
variously diagnosed with generalized 
anxiety disorder, panic disorder with 
agoraphobia, and posttraumatic stress 
disorder.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  If the VA examiner has diagnosed the 
Veteran with posttraumatic stress 
disorder, and provided that the 
identified stressors are related to his 
active service, the RO/AMC should then 
send a report of all stressors identified 
by the VA examiner for verification to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  JSRRC is 
located at Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802.  JSRRC should be requested to 
provide any information that might 
corroborate each of the Veteran's alleged 
stressors.  A response, negative or 
positive, should be associated with the 
claims file.  The RO/AMC should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the Veteran's claimed 
stressors.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West 2008).




 Department of Veterans Affairs


